Citation Nr: 0111964	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of post-traumatic stress disorder, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama, that granted service connection and assigned a 
disability evaluation of 10 percent.  


FINDING OF FACT

Post-traumatic stress disorder is shown to equate with or 
approximate total occupational and social impairment.


CONCLUSION OF LAW

Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA outpatient treatment records show, in January 1997, that 
the veteran was unemployed and being treated for depression.  
He complained of sleep problems, anhedonia, poor appetite, 
and irritability.  Decreased energy, activity, motivation, 
interest and libido were indicated.  He also complained of 
increased 
fearfulness.  He felt hopeless and worthless.  At times he 
felt that he 
would be better off dead.  He stated that his symptomatic 
episodes could last from a few weeks to a month before 
subsiding, but never completely.  He described nightmares, 
being bothered by thoughts of Vietnam, avoidance of war 
movies, avoidance of talking about Vietnam, and getting 
startled by loud noises.  He stated that war movies and 
talking about Vietnam would exacerbate his nightmares.  He 
reportedly was about 30 hours short of a degree in 
radiographic technology.  He had been married three times.  
He stated that he was supporting himself from his savings and 
needed to find work.  His mood was depressed.  The assessment 
included dysthymic disorder, dream anxiety disorder, and 
post-traumatic stress syndrome.  A global assessment of 
functioning was at 60.  

A VA Trauma Recovery Program evaluation in February 1997 
showed that the veteran was divorced and unemployed since 
losing his job as a petrochemical inspector in January 1997, 
and living with his daughter.  He complained of being unable 
to get out of bed for a month, depression, anger and problems 
getting along with people.  He was depressed and irritable.  
He suffered from insomnia, decreased appetite, decreased 
energy, feelings of worthlessness and hopelessness, suicidal 
ideation without intent or plan, and some impairment of 
concentration and memory.  He experienced nightmares almost 
nightly and psychological distress.  He avoided 
conversations.  He had some memory loss.  He had difficulty 
getting along with others.  He reportedly fell short of 
getting a degree in radiographic technology due to 
depression.  His affect was shown to be mildly dysphoric.  
His thoughts were somewhat concrete.  He admitted suicidal 
ideation without plan or intent.  His insight was limited.  
His judgment was intact on formal testing but questionable in 
reference to his history.  The impressions included anxiety 
disorder, post-traumatic stress syndrome, depression and 
dysthymia.  

The veteran was hospitalized by VA in February 1997 for major 
depression.  He was admitted with complaints of increasing 
depression and increasing inability to cope with stress.  He 
reportedly last worked in December 1996 when he quit his job 
because of stress and too many long hours.  His depressive 
symptoms included depressed mood, guilt, and decreased 
appetite.  Chronic sleep difficulties, crying, feelings of 
helplessness, and decreased energy were noted.  Post-
traumatic stress syndrome reportedly involved intrusive 
thoughts, nightmares, physiological distress when confronted 
with people waiting in line, avoidance of people, places and 
conversations about Vietnam, amnesic about most of Vietnam, 
trouble with relationships, feelings of a foreshortened 
future, hypervigilance, sleeping with a gun under his bed 
nightly, and increased startle response.  His mood was 
dysthymic with a congruent affect.  His thought content 
concerned suicidal ideation with a two-year plan.  If he did 
not overcome his depression in 2 years, he would commit 
suicide.  He had pending housing difficulties but refused 
most referrals.  He stated that he would live in his van for 
6 weeks until he was able to get homeless assistance from his 
county government.  He did not participate in vocational 
rehabilitation or occupational therapy.  He was depressed 
about his options and apathetic about his ability to effect 
positive change.  He was described as employable.  The final 
diagnoses were major depression and post-traumatic stress 
symptoms.  His global assessment of functioning was 45, with 
55 for the prior year.  

During the course of VA hospitalization in February 1997, it 
was noted that he was facing eviction from his apartment.  He 
had been attending group meetings and participating.  He 
complained of irritability.  He showed psychomotor agitation, 
depressed mood and flat affect.  Speech was decreased in rate 
and rhythm.  Insight and judgment were moderately impaired.  
Concentration was fair.  Major depression and post-traumatic 
stress syndrome were diagnosed with antisocial and 
narcissistic traits.  The global assessment of functioning 
was termed 35/50.  2 days later it was indicated that his 
depression, appetite, sleep, and nightmares had improved.  He 
expressed much hopelessness over his current situation and 
did not feel that he would ever get better.  He did not feel 
that he would ever overcome his depressive episode.  He was 
also stressed about his lack of employment opportunities.  
The global assessment of functioning was shown as 35/50.  It 
was later assessed that he did not appear to have made 
significant progress in group.  

VA Trauma Recovery Program notes in April 1997 indicate that 
the veteran was living in the woods near a friend's house.  
He was encouraged to apply for homeless veteran benefits but 
indicated his plans to go to another state and complete his 
degree.  He was encouraged to apply for food stamps and 
Social Security Supplemental Income but was hesitant and 
wanted to pull his own weight.  His friend near his camp 
provided electricity and hot showers for him as needed.  He 
indicated that he was eating but he was described as very 
thin.  His mood was termed good and his attitude was termed 
positive.  He was assessed to be homeless but very 
independent and not ready to receive help.  

VA outpatient treatment records dated in June 1997 indicate 
that the veteran had tried to resume his studies but became 
severely depressed and suicidal with a heavy schedule and 
non-compliance with his anti-depressant medication.  

In a November 1997 letter, the veteran's former wife, 
[redacted], stated that the veteran's working habits had been 
unpredictable.  He reportedly had been angry, violent and 
depressed.  He suffered from nightly nightmares of Vietnam 
experiences.  He always carried a gun.  He was described as 
defensive, always ready to do battle and always on guard.  He 
was described as on edge, guarded, not able to bond with 
people, not able to keep a job, and an extremist.  

In a November 1997 letter, the veteran's former friend, [redacted], 
with whom he had had a relationship from 1992 to 1996, stated 
that he had difficulty adjusting to life after Vietnam and he 
could not sustain a relationship without sabotaging it.  She 
doubted that he was employable.  He was described as a 
casualty of Vietnam and his symptoms were termed classic 
post-traumatic stress syndrome.  

In a November 1997 letter, the veteran's former wife, [redacted], 
reported that he had suffered from nightmares and then had 
become very aggressive, with involvement in fist fights.  He 
was described as a soldier looking for enemies.  He had 
attended college but started to frequent bars and get into 
fist fights.  He developed an increasingly callus and angry 
attitude.  He became violent toward her.  He lost all his 
friends.  He became withdrawn.  After fighting with some men, 
he sat in front of his house with a shotgun, waiting for 
them.  He improved but continued to suffer from recurrent 
nightmares and deep depression.  

In a December 1997 letter, the veteran's daughter described 
him since 1995 as suffering from erratic behavior, nightmares 
and the inability to sleep.  He obtained a job in 1996, but 
started to show hostility toward his employer, thinking that 
the employer was out to get him.  He was depressed and unable 
to sleep because of nightmares at full force.  He quit his 
job.  He stopped getting out of bed and stopped looking for a 
job.  He reportedly did not eat, talk, or feel anything.  He 
had told her to stay away from him.  

In February 1998, a summary from a therapist at a Vet Center 
indicated that the veteran's was first seen in September 
1995.  He presented as alert, cooperative and responsive but 
in severe distress.  He continued with weekly group therapy 
sessions.  He reported problems with severe anger, sleep 
disturbance, flashbacks, nightmares, guilt, low self-esteem, 
alienation, anxiety, substance abuse and intrusive 
recollections of his Vietnam experiences.  He also suffered 
from diminished interest in significant activities, memory 
impairment, concentration problems, avoidance, depression, 
and severe social and vocational impairment.  The symptoms 
were consistent with post-traumatic stress disorder to a 
malignant degree.  Attempts to ameliorate his problems by 
counseling, psychotherapy, medication and VA outpatient 
treatment had had little positive effect.  His prognosis for 
successful work, education, social and vocational adjustment 
was termed poor.  

In July 1998, the veteran was hospitalized by VA for relapsed 
drinking and increased depression.  He reported a long 
history of depression and polysubstance abuse.  A few nights 
prior to admission, he reportedly took an overdose.  He 
denied any further suicidal thoughts.  He was not interested 
in substance abuse treatment.  He was discharged for 
noncompliance with his treatment plan.  At the time of 
discharge, he was appropriately dressed.  His speech was 
logical and coherent.  He had a full range of affect.  Mood 
was somewhat depressed.  He denied any suicidal or homicidal 
thoughts.  He denied auditory or visual hallucinations.  He 
was alert and oriented to time, person and place.  Recent and 
remote memory appeared to be fairly good.  Abstracting 
ability and judgment were termed fair.  The final diagnoses 
were depressive disorder, and polysubstance dependence.  
Stressors were termed moderate.  The global assessment of 
functioning was 40 on admission and 60 on discharge.  

On a VA examination in July 1998, treatment for a recent 
suicide attempt was noted.  On the mental status evaluation, 
the veteran was described as haggard and thin.  He was 5 
feet, 10 inches tall and weighed 150 pounds.  His hair was 
disheveled and long.  His speech was loud and booming without 
rambling or derailment.  He had intrusive thoughts three 
times a day, nightmares every night and flashbacks once a 
month.  He did not get along with people since separation.  
He could not resume old friendships and did not want new 
ones.  He kept away from his family because he was drinking 
heavily.  He reportedly had not seen his family for 10 years.  
He had three pistols and went out in the woods a number of 
times a week to shoot at man-sized targets.  He always sat 
with his back against the wall so that he could see the whole 
room.  At a sudden noise, he said that he would turn and 
break the guy's head.  He was depressed without crying 
spells.  He had a low energy level and such a poor appetite 
that he had lost 10 pounds in the previous four months.  
Concentration and comprehension were termed less good and six 
times a day he found himself in another room unable to 
remember his errands.  He had little interest in sexual 
activity.  Suicidal thoughts occurred at least 3 times a 
week.  His last attempt involved intravenous cocaine.  He was 
termed not competent for VA purposes because he was still 
heavily dependent on alcohol and he possibly was a user of 
cocaine, even though he stated that the injection of cocaine 
was attempted suicide.  The diagnoses were post-traumatic 
stress disorder, dysthymic disorder, substance dependence.  
He also had an antisocial personality.  The psychosocial 
stressors were severe and included unemployment, family 
distance, money problems, and combat experiences.  His global 
assessment of functioning was 50.  The examiner stated that 
it was commonplace to find even triple diagnoses together 
with post-traumatic stress disorder.  The most common 
findings with post-traumatic stress disorder were depressive 
traits or a full-fledged depressive disorder.  Similarly, 
alcohol dependency was an extremely frequent co-morbid entity 
with post-traumatic stress disorder, as was drug addiction of 
a substance other than alcohol.  In the examiner's clinical 
opinion, the initial psychiatric disorder was post-traumatic 
stress disorder from which developed, for various conscious 
and unconscious reasons, the use of drugs and alcohol.  

A friend of the veteran reported in October 1998 that the 
veteran had fallen into a deep state of depression and went 
to VA for treatment about a year previously.  He was in a 
complete state of mental, spiritual and physical collapse.  
After several months there was only minimal improvement in 
his condition.  He then suffered a relapse and began to take 
alcohol after an 11-year period of abstinence.  

A VA examination during day hospitalization for post-
traumatic stress disorder in October 1999 showed a history of 
insomnia, anger, nightmares, isolation, severe depression and 
a suicide attempt by a drug overdose.  He was alert and 
oriented.  Post-traumatic stress disorder and depression were 
diagnosed.  

The next day, October 6, 1999, the veteran's complaints of 
poor concentration, chronic guilt, nightmares, sleep 
difficulty, and difficulty managing anger were recorded.  He 
had nightmares about his experiences in Vietnam.  He reported 
screaming in his sleep and waking-up in a cold sweat.  He 
felt guilty about coming back alive and not being able to 
control the outcome of events.  At times, he felt haunted and 
fearful of what happened in Vietnam.  He had significant 
intrusive thoughts, flashbacks, isolation, and emotional 
numbing.  He felt that these symptoms interfered with his 
work relationships and past marriages, and caused him to be 
verbally abusive.  He admitted using alcohol and drugs to 
control his post-traumatic stress disorder.  He attended 
group therapy once a week.  He reportedly was positive for 
intrusive, avoidant and hyperarousal symptoms.  His most 
consistent symptoms included guilt feelings, having no 
future, anxiety, depression, loneliness, sadness, feeling 
distant, lack of satisfaction, nervousness, stress, anger, 
and chronic hypervigilance.  He reported feeling safe when he 
was alone and isolated.  He was generally disinterested in 
outside activities most of the day, every day.  He reported 
being isolated and living his life in poverty.  He had 
difficulty sitting still.  He became restless and teary with 
psychomotor agitation when talking about painful experiences.  
Speech was pressured at times.  There was positive evidence 
of thought blocking.  He denied hallucinations but reported a 
history of audiologic and visual hallucinations, such as 
hearing voices and noises, seeing shadows, and seeing images 
on the wall like on a movie screen.  He had slight difficulty 
with orientation.  He reported chronic short and long term 
memory problems at times.  He demonstrated an inadequate 
recall of important dates and times.  He related a history of 
assaultive and uncontrollable anger/rage.  He stated that he 
"normally" became violent, assaultive and threatening when 
he was under the influence of alcohol.  It was noted that he 
owned 7 weapons and a concealed weapons permit.  The 
diagnoses were post-traumatic stress disorder with alcohol 
and drug dependence in remission.  The psychosocial stressors 
were exposure to war, unemployment and social isolation.  The 
global assessment of functioning was 34.  

On October 7, 1999, the veteran's problem areas due to post-
traumatic stress disorder were identified as a limited 
understanding of the disorder and deficient coping skills for 
the disorder; anger dyscontrol related to hyperarousal 
symptoms of post-traumatic stress disorder; and guilt, 
sadness and dysphoric mood related to combat trauma.  He had 
described many years of difficulty with anger, rage, 
mistrust, isolation and poor relationships.  He had 
nightmares, intrusive thoughts, irritability, rage, down 
mood, anhedonia, insomnia and suicidal ideation.  Global 
assessments of functioning were at 35 and 38.  

On November 1, 1999, he attended a VA day hospital group 
therapy session and complained of increased feelings of 
anxiety and depression.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determination, the Board has 
considered whether staged ratings should be assigned.  The 
Board concludes that the condition addressed has not 
significantly changed and a uniform rating is appropriate in 
this case.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
See 38 C.F.R. § 4.7 (2000).  


The rating criteria for post-traumatic stress disorder is as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

The global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A global assessment of 
functioning score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.). Id. A global assessment of functioning score between 41 
and 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
global assessment of functioning score of 60 (which falls 
into the range of 51-60) is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Ibid.  (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The complete evidence dated since January 1997 indicates 
that, since losing his job in December 1996, the veteran's 
symptoms and manifestations of post-traumatic stress disorder 
have worsened progressively, with an inability to work.  It 
is indicated that the severity of post-traumatic stress 
disorder caused the loss of his job.  He is shown to be 
socially isolated, even from family members, and homeless due 
to post-traumatic stress disorder and its concomitant 
dependence on alcohol.  He is prone to suicide atttempts.  
His last attempt, leading to hospitalization was in July 
1998, apparently by an overdose of cocaine.  Even after 
treatment, the examiners have stated that his symptoms of 
post-traumatic stress disorder had not improved 
significantly.  It has been clinically indicated that the 
severity of post-traumatic stress disorder resulted in 
alcohol and drug dependence.  Outside of a treating 
environment, the symptoms of post-traumatic stress disorder 
are shown to become totally incapacitating, especially 
depression and hopelessness leading to attempted suicide.  
His hopelessness, anxiety, sleep difficulties, anger, social 
isolation, nightmares, flashbacks, depression, 
hypervigilance, and intrusive thoughts are shown to have 
resulted in virtually complete social and industrial 
impairment.  

The examiners have placed the veteran's global assessment of 
functioning since February 1997 predominantly between 35 and 
50, which shows that post-traumatic stress disorder, at best, 
involves "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  The intensive 
clinical evaluations in 1999 show a global assessment of 
functioning at or below 38, which depicts "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  
Therefore, while his manifestations do not neatly fit all the 
specifics for a 100 percent schedular rating under Diagnostic 
Code 9411, the evidence is consistent in showing that post-
traumatic stress disorder has resulted in virtually total 
occupational and social impairment, so that the severity of 
this disorder more nearly approximates the criteria for this 
rating.  

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, a review of the statement of 
the case, dated in February 1999, and the supplemental 
statement of the case, dated in May 1999, shows that the 
veteran was advised of the applicable law pertaining to the 
duty to assist, as well as the requirements for a successful 
claim for a higher evaluation for post-traumatic stress 
disorder, to include 38 C.F.R. §§ 3.321 and 4.126.  In 
addition, the veteran was afforded a VA psychiatric 
evaluation in July 1998.  The RO sought and received all the 
lay, Vet Center, outpatient treatment and hospital records 
pertaining to the appeal.  The veteran was notified 
repeatedly of the type of evidence needed in support of his 
claim.  There is no indication that there are any relevant 
medical records outstanding which have not been associated 
with the claims file.  Under the circumstances, the Board 
finds that all reasonable efforts have been made to obtain 
information pertinent to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist.  


ORDER

An evaluation of 100 percent disabling for post-traumatic 
stress disorder is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



